OSCN Found Document:ESTABLISHMENT OF THE OKLA. ACCESS TO JUSTICE COMM.

	
				

OSCN navigation



        Home

        Courts

        Court Dockets

        Legal Research

        Calendar

        Help





						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only





ESTABLISHMENT OF THE OKLA. ACCESS TO JUSTICE COMM.2014 OK 16Decided: 03/13/2014THE SUPREME COURT OF THE STATE OF OKLAHOMACite as: 2014 OK 16, __ P.3d __
NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 

IN RE: ESTABLISHMENT OF THE OKLAHOMA ACCESS TO JUSTICE COMMISSION



ORDER ESTABLISHING THE OKLAHOMA ACCESS TO JUSTICE COMMISSION

The following rules creating the Oklahoma Access to Justice Commission are hereby adopted to be codified at Part XI of the Oklahoma Supreme Court Rules, Okla. Stat. tit. 12, ch. 15, app. 1, and are attached as an exhibit to this Order.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 13th DAY OF March, 2014.

/S/CHIEF JUSTICE


 
 
PART XI. OKLAHOMA ACCESS TO JUSTICE COMMISSION
RULE 1.400 - FINDINGS
The Supreme Court hereby finds:
1. There is a clear need for a statewide planning process for legal services to low income Oklahomans.
2. Many gaps exist in developing a comprehensive, integrated statewide civil legal-services delivery system in Oklahoma.
3. Many low income Oklahomans are unable to receive full representation on civil legal matters; inadequate funding and well-intentioned but uncoordinated efforts stand in the way of a fully integrated civil legal-services delivery system.
4. While many organizations throughout the state share a commitment to improving access to justice, no single group has ultimate responsibility of progress on these issues.
5. Leadership that is accepted by the various organizations committed to achieving full access, and empowered to take action, is essential to realizing equal justice for all in Oklahoma.
6. As the head of the judicial branch of the State of Oklahoma, the Oklahoma Supreme Court is a logical entity to create an Access to Justice Commission to serve as the umbrella organization for all efforts to expand access to justice in civil matters in Oklahoma. The Commission would serve as a coordinator to assist all participants in developing strategic alliances to effectively move ideas into action. The Commission would report annually on its progress to the Oklahoma Supreme Court.
RULE 1.401 - THE OKLAHOMA ACCESS TO JUSTICE COMMISSION:
A. The Oklahoma Access to Justice Commission is created to develop and implement policy initiatives designed to expand access to and enhance the quality of justice in civil legal matters for low-income Oklahoma residents.
B. The Oklahoma Access to Justice Commission shall:
1. identify and assess current and future needs for access to justice in civil matters by low-income Oklahomans;
2. develop and publish a strategic plan for statewide delivery of civil legal services to low-income Oklahomans;
3. foster the development of a statewide integrated civil legal-services delivery system;
4. work to increase resources and funding for access to justice in civil matters and to ensure that the resources and funding are applied to the areas of greatest need;
5. work to maximize the wise and efficient use of available resources, including the development of local, regional, and statewide coordination systems and systems that encourage the coordination or sharing of resources or funding;
6. develop and implement initiatives designed to expand civil access to justice;
7. work to reduce barriers to the justice system by addressing existing court rules, procedures, and policies that negatively affect access to justice for low-income Oklahomans; and,
8. monitor the effectiveness of the statewide system and services provided and periodically evaluate its progress in fulfilling the civil legal needs of low-income Oklahomans.
C. The Oklahoma Access to Justice Commission shall consist of seven (7) voting members. Each member shall serve until his or her successor is appointed. The term of each voting member of the Commission shall be for a period of three (3) years, commencing on July 1 of each year, except the initial term shall commence on July 1, 2014. The period between the effective date of the order of this Court through July 1, 2014, shall be added to the initial term of each appointed committee member. The initial terms shall be staggered as follows: the initial term for positions one (1) and two (2) shall be for a period of three (3) years; the initial term for positions three (3) and four (4) shall be for two (2) years; and the initial term for positions five (5) and six (6) shall be for a period of one (1) year.
D. The Supreme Court shall appoint the following voting members to the Oklahoma Access to Justice Commission:
1. a justice of the Supreme Court of Oklahoma;
2. a judge from a county with a population of 500,000 or more;
3. a judge from a county with a population of less than 500,000;
4. one (1) member of the Oklahoma Bar Association;
5. one (1) representative of a state or federally funded legal-services program; and
6. two (2) at-large members who have demonstrated a commitment to and familiarity with access-to-justice issues in Oklahoma.
The Attorney General or his or her designee shall act as a non-voting ex-officio member of the Commission. The Governor, Speaker of the House of Representatives, and the President Pro Tempore of the Senate are each invited to designate a non-voting member of the Commission.
E. The members of the Oklahoma Access to Justice Commission shall elect a chair and vice-chair of the Commission.
F. The Administrative Office of the Courts shall provide staff and supervise the budget for the Oklahoma Access to Justice Commission. Proposed budgets of the Oklahoma Access to Justice Commission will be subject to approval by the Supreme Court.
G. The Oklahoma Access to Justice Commission may adopt rules as necessary for the performance of the Commission's duties subject to the approval of the Supreme Court.
H. The Oklahoma Access to Justice Commission will file, at least annually, a status report on the progress of the Commission's duties. The Commission will send a copy of the report to the Supreme Court, Governor, Speaker of the House of Representatives, President Pro Tempore of the Senate, and Attorney General. The initial progress report will be filed not later than June, 30, 2015.
I. The Oklahoma Access to Justice Commission's voting members, non-voting members and Attorney General or his or her designee shall not be entitled to compensation for their services. However, members appointed by the Supreme Court may be reimbursed for all expenses incurred in the performance of their duties pursuant to the State Travel Reimbursement Act out of funds available to the Commission. The Attorney General or his or her designee and each non-voting member appointed by the Governor, Speaker of the House of Representatives, and President Pro Tempore of the Senate may be reimbursed by their appointing authority for all expenses incurred in the performance of their duties pursuant to the State Travel Reimbursement Act.

Citationizer© Summary of Documents Citing This DocumentCite
Name
Level
Title 12. Civil Procedure CiteNameLevel 12 O.S. RULE 1.401, THE OKLAHOMA ACCESS TO JUSTICE COMMISSIONCitedCitationizer: Table of AuthorityCite
Name
Level
None Found.